Title: From George Washington to Jonathan Trumbull, Sr., 8 August 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Dr Sir
Head Quarters N. York 8th Augt 1776

As Capt. Bacon has been here in pursuit of some Duck and other Articles for the Northern Army and is now gone into Connecticut, I take the liberty of forwarding a letter for him to Gov. Cooke under cover to you, by which Capt. Bacon can be furnished with what Duck is wanting provided he does not meet with it in Connecticut. I wrote you particularly last evening by Mr Root of Hartford since which nothing material has happened. I am Sir with sentiments of Esteem Your most humble Servant.

P.S. Should you not have opportunity to present the enclosed to Capt. Bacon you will please to forward it to Governor Cooke, together with the intelligence of mine of yesterday to your honor contained, as I have not time to write him particularly.

